DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to Applicant’s filing on 5 February 2021.
Claims 13 – 23 are pending. Claims 1 – 12 are cancelled by Applicant.  

	Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5 February 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 20 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 20, lines 2 – 3, the limitation, “the differentiating is between a purely drilling mode of the hammer drill and a drilling and impacting mode of the hammer drill” is indefinite because the antecedent basis of this limitation, “differentiating between an idle mode of the hand-held power tool and a load mode of the hand-held power tool based on the determined load state of the motor” in claim 16, lines 7 – 8, is directed toward the differentiation of an idle mode and a load mode wherein the limitation is directed toward the differentiation of two different load modes.  The limitation, as claimed, does not claim that the limitation is an additional step or a sub-step of “the differentiating”; that is, that the limitation, “the differentiating is between a purely drilling mode of the hammer drill and a drilling and impacting mode of the hammer drill” is in addition to or a sub-step of the antecedent basis of the limitation, “differentiating between an idle mode of the hand-held power tool and a load mode of the hand-held power tool based on the determined load state of the motor”.  Instead, the limitation, as claimed, seems to narrow the antecedent basis of the limitation in that the purely drilling mode is a type of idle mode and the drilling and impacting mode is a type of load mode; however, since limitations are read in light of the specification, this interpretation is incorrect (See paragraph [0058] of applicant’s specification). For the purpose of compact prosecution, the examiner interprets the limitation, “the differentiating is between a purely drilling mode of the hammer drill and a drilling and impacting mode of the hammer drill” to mean “the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 – 14, 16 – 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Greisl (EP 2,884,463 A1), in view of Marble et al. (US 4,725,996), hereinafter Marble.

Regarding claim 13, Greisl discloses a hand-held power tool (1, fig. 1), comprising: 
a tool holder (40, fig. 1); 
a motor (20, fig. 1) for rotational and/or percussive driving of the tool holder (40); 
(70, fig. 1) disposed in a vicinity of the motor (20), wherein a magnetic field of the motor that is created by driving the tool holder by the motor is detectable by the magnetic field sensor, wherein the magnetic field sensor detects as the magnetic field of the motor a magnetic field of a current that is consumed by the motor when the tool holder is driven by the motor (Paragraph [0026], [0028] and [0030], ll. 243 – 245 of the Greisl translation describes magnetic field sensor 70 detects the magnetic field created in electric motor 20 when electric motor 20 is activated to drive or transmit torque to tool holder 40.  Please note, it was known in the art that electric motors under load require an increase in current to the motor to maintain rotational speed.  This is because the increased current will produce a stronger motion of force on the rotor of the electric motor as the rotor cuts through the magnetic field because the increased current produces an increase in the strength of the magnetic field around the rotor.  Thus, magnetic field sensor 70 would detect a magnetic field of a current that is consumed by the motor when the tool holder is driven by the motor, or in other words, when electric motor 20 is under a load, because the strength of the magnetic field is proportional to the current consumed by electric motor 20); and 
a control device (80, fig. 1), wherein the control device determines a load state of the motor in dependence on a detected magnetic field of the motor (The term, “load”, in regards to a motor, is defined as “[the] external resistance overcome by a machine or prime mover” – Merriam Webster dictionary.  Paragraph [0030], ll. 243 – 245 of the Greisl translation describes that a magnetic field is created in electric motor 20 when electric motor is set in rotation wherein the examiner deems the magnetic field indicates an activated or rotating electric motor that has overcome a load or, in other words, overcome at least the external frictional resistance of electrical motor 60. Paragraph [0030] – [0031], ll. 246 – 257 of the Greisl translation describes comparator circuit 80 comparing the voltage value generated by magnetic field sensor 70 with the reference value stored in measuring device 60 wherein comparator 80 activates transit time counter 92 when the voltage value generated by magnetic field sensor 70 is greater than the stored reference voltage.  Thus, the examiner deems comparator 80 determines at least a first load state and a second load state in dependence on the detected magnetic field of electric motor 20 wherein the first load state of electric motor 20 is when the voltage value generated by magnetic field sensor 70 is less than or equal to the stored reference voltage and transit time counter 92 is not activated, and a second load state of electric motor 20 is when the voltage value generated by magnetic field sensor 70 is greater than the stored reference voltage and transit time counter 92 is activated).

Greisl does not explicitly disclose the control device differentiates between an idle mode of the hand-held power tool and a load mode of the hand-held power tool based on the determined load state of the motor.
However, Marble teaches the control device (circuit of fig. 1) differentiates between an idle mode of the hand-held power tool and a load mode of the hand-held power tool based on the determined load state of the motor. (Col. 3, ll. 49 – 58 and col. 4, ll. 44 – 50 describes the circuit can be adjusted such that the circuit activates an elapsed time indicating meter when device 101 is actually performing work.  One having ordinary skill in the art would recognize that with the incorporation of the teachings of Marble with the invention of Greisl, the stored reference voltage of Greisl would be set such that transit time counter 92 of Greisl would activate when the hand-held power tool of Greisl is actually performing work.  Thus, with the incorporation of the teachings of Marble with the invention of Greisl, the control device or comparator 80 of Greisl would be able to differentiate between an idle mode or first load state of the hand-held power tool when the hand-held power tool is on but not actually performing work and a load mode or second load state of the hand-held power tool when the hand-held power tool is on and actually performing work).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the hand-held power tool, as disclosed by Greisl, with the control device differentiates between an idle mode of the hand-held power tool and a load mode of the hand-held power tool based on the determined load state of the motor, as taught by Marble, with the motivation to allow transit time counter to record cumulative time during which the hand-held power tool is actually performing work (Col. 3, ll. 54 – 57).

Regarding claim 14, Greisl, as modified by Marble, discloses the invention as recited in claim 13.
Greisl further discloses an operating time counter (92, fig. 1), wherein an operating time of the motor (20, fig. 1) in dependence on the determined load state is detectable by the operating time counter (92) (Paragraph [0030] – [0031], ll. 246 – 257 of the Greisl translation describes comparator circuit 80 comparing the voltage value generated by magnetic field sensor 70 with the reference value stored in measuring device 60 wherein comparator 80 activates transit time counter 92 when the voltage value generated by magnetic field sensor 70 is greater than the stored reference voltage.  The examiner deems comparator 80 determines at least a first load state and a second load state in dependence on the detected magnetic field of electric motor 20 wherein the first load state of electric motor 20 is when the voltage value generated by magnetic field sensor 70 is less than or equal to the stored reference voltage and transit time counter 92 is not activated, and a second load state of electric motor 20 is when the voltage value generated by magnetic field sensor 70 is greater than the stored reference voltage and transit time counter 92 is activated.  Thus, the operating time of electric motor 20 is recorded or, in other words, is detectable, by transit time counter 92 in dependence of electric motor 20 being in the second load state).

Regarding claim 16, Greisl discloses a method for operating a hand-held power tool (1, fig. 1) which has a tool holder (40, fig. 1) and a motor (20, fig. 1) for rotational and/or percussive driving of the tool holder (40), comprising the steps of: 
detecting a magnetic field of the motor (20) that is created by driving of the tool holder (40) by the motor (20) (Paragraph [0026], [0028] and [0030], ll. 243 – 245 of the Greisl translation describes magnetic field sensor 70 detects the magnetic field created in electric motor 20 when electric motor 20 is activated to drive or transmit torque to tool holder 40); 
(20) in dependence on the detected magnetic field (The term, “load”, in regards to a motor, is defined as “[the] external resistance overcome by a machine or prime mover” – Merriam Webster dictionary.  Paragraph [0030], ll. 243 – 245 of the Greisl translation describes that a magnetic field is created in electric motor 20 when electric motor is set in rotation wherein the examiner deems the magnetic field indicates an activated or rotating electric motor that has overcome a load or, in other words, overcomes at least the external frictional resistance of electrical motor 60. Paragraph [0030] – [0031], ll. 246 – 257 of the Greisl translation describes comparator circuit 80 comparing the voltage value generated by magnetic field sensor 70 with the reference value stored in measuring device 60 wherein comparator 80 activates transit time counter 92 when the voltage value generated by magnetic field sensor 70 is greater than the stored reference voltage.  Thus, the examiner deems comparator 80 determines at least a first load state and a second load state in dependence on the detected magnetic field of electric motor 20 wherein the first load state of electric motor 20 is when the voltage value generated by magnetic field sensor 70 is less than or equal to the stored reference voltage and transit time counter 92 is not activated, and a second load state of electric motor 20 is when the voltage value generated by magnetic field sensor 70 is greater than the stored reference voltage and transit time counter 92 is activated).


However, Marble teaches differentiating between an idle mode of the hand-held power tool and a load mode of the hand-held power tool based on the determined load state of the motor (Col. 3, ll. 49 – 58 and col. 4, ll. 44 – 50 describes the circuit can be adjusted such that the circuit activates an elapsed time indicating meter when device 101 is under load or actually performing work.  One having ordinary skill in the art would recognize that with the incorporation of the teachings of Marble with the invention of Greisl, the stored reference voltage of Greisl would be set such that transit time counter 92 of Greisl would activate when the hand-held power tool of Greisl is actually performing work.  In other words, with the incorporation of the teachings of Marble with the invention of Greisl, the control device or comparator 80 of Greisl would be able to differentiate between an idle mode or first load state of the hand-held power tool when the hand-held power tool is on but not actually performing work and a load mode or second load state of the hand-held power tool when the hand-held power tool is on and actually performing work).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the method for operating a hand-held power tool, as disclosed by Greisl, with differentiating between an idle mode of the hand-held power tool and a load mode of the hand-held power tool based on the determined load state of the motor, as taught by Marble, with the motivation to allow (Col. 3, ll. 54 – 57).

Regarding claim 17, Greisl, as modified by Marble, discloses the invention as recited in claim 16. 
Greisl further discloses the detecting the magnetic field of the motor comprises detecting a magnetic field of a current that is consumed by the motor when the tool holder is driven by the motor (Paragraph [0026], [0028] and [0030], ll. 243 – 245 of the Greisl translation describes magnetic field sensor 70 detects the magnetic field created in electric motor 20 when electric motor 20 is activated to drive or transmit torque to tool holder 40.  Please note, it was known in the art that electric motors under load require an increase in current to the motor to maintain rotational speed.  This is because the increased current will produce a stronger motion of force on the rotor of the electric motor as the rotor cuts through the magnetic field because the increased current produces an increase in the strength of the magnetic field around the rotor.  Thus, magnetic field sensor 70 would detect a magnetic field of a current that is consumed by the motor when the tool holder is driven by the motor, or in other words, when electric motor 20 is under a load, because the strength of the magnetic field is proportional to the current consumed by electric motor 20).

Regarding claim 19, Greisl, as modified by Marble, discloses the invention as recited in claim 16. 
(20, fig. 1) in dependence on the determined load state of the motor (20) (The term, “load”, in regards to a motor, is defined as “[the] external resistance overcome by a machine or prime mover” – Merriam Webster dictionary.  Paragraph [0030], ll. 243 – 245 of the Greisl translation describes that a magnetic field is created in electric motor 20 when electric motor is set in rotation wherein the examiner deems the magnetic field indicates an activated or rotating electric motor that has overcome a load or, in other words, overcome at least the external frictional resistance of electrical motor 60. Paragraph [0030] – [0031], ll. 246 – 257 of the Greisl translation describes comparator circuit 80 comparing the voltage value generated by magnetic field sensor 70 with the reference value stored in measuring device 60 wherein comparator 80 activates transit time counter 92 when the voltage value generated by magnetic field sensor 70 is greater than the stored reference voltage.  Thus, the examiner deems comparator 80 determines at least a first load state and a second load state in dependence on the detected magnetic field of electric motor 20 wherein the first load state of electric motor 20 is when the voltage value generated by magnetic field sensor 70 is less than or equal to the stored reference voltage and transit time counter 92 is not activated, and a second load state of electric motor 20 is when the voltage value generated by magnetic field sensor 70 is greater than the stored reference voltage and transit time counter 92 is activated.  The examiner further deems the operating time of electric motor 20 recorded by transit time counter 92 depends if electric motor 20 is in the second load state).

Claims 15, 18, and 20 – 23 are rejected under 35 U.S.C. 103 as being unpatentable over Greisl (EP 2,884,463 A1), in view of Marble et al. (US 4,725,996), hereinafter Marble, in further view of Yamada et al. (US 2020/0246954 A1), hereinafter Yamada.

Regarding claim 15, Greisl, as modified by Marble, discloses the invention as recited in claim 13. 
Greisl, as modified by Marble, does not explicitly disclose the control device sets the hand-held power tool in dependence on the determined load state.
However, Yamada discloses the control device (106, fig. 2) sets the hand-held power tool (1, fig. 1) in dependence on the determined load state (Paragraph [0040] describes controller 106 using signals from Hall sensors S1 to S3 used to detect the magnetic field of motor 3 and from a current flowing to motor 3 via resistor Rs to execute a control on hammer drill 1.  Paragraphs [0041] – [0043] gives an example of controller 106 executing a control wherein controller 106 compares a current I with a threshold value I1 to determine whether or not motor 3 is in an actual load state wherein if motor 3 is not in an actual load state, the rotation speed of motor 3 is set to a slow idling rotation, and if motor 3 is in an actual load state, the rotation speed of motor 3 is set to a predetermined normal rotation speed.  The examiner deems the control device or controller 106 sets the hand-held power tool or hammer drill 1 in dependence on the determined load state of no actual load or an actual load to determine the rotation speed of the hand-held power tool or hammer drill 1).
([0002]).

Regarding claim 18, Greisl, as modified by Marble, discloses the invention as recited in claim 16. 
Greisl, as modified by Marble, does not explicitly disclose the step of detecting a chiseling mode of the hand-held power tool when the determined load state of the motor exceeds a limit value.
However, Yamada discloses the step of detecting a chiseling mode of the hand-held power tool when the determined load state of the motor exceeds a limit value (The examiner interprets the term, “chiseling mode”, as the hammer only mode of a hammer drill in an actual load state.  Paragraphs [0044] – [0045] describes an example of controller 106 executing a control when the operation mode is specifically in hammer mode only wherein [0045] describes when motor current I exceed the limit value of current threshold value IH1, controller 106 detects hammer drill 1 is in hammer only mode in an actual load state and sets the rotation speed of motor 3).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the method for operating ([0002]).

Regarding claim 20, Greisl, as modified by Marble, discloses the invention as recited in claim 16. 
Greisl further discloses the hand-held power tool is a hammer drill (Paragraph [0020] of the Greisl translation describes that while fig. 1 shows machine tool 1 as a battery-operated screwdriver, machine tool 1 can also be a hammer drill).
Greisl, as modified by Marble, does not explicitly disclose the differentiating between an idle mode of the hand-held power tool and a load mode of the hand-held power tool based on the determined load state of the motor further comprises differentiating is between a load state of a purely drilling mode of the hammer drill and a load state of a drilling and impacting mode of the hammer drill.
However, Yamada discloses the differentiating between an idle mode of the hand-held power tool and a load mode of the hand-held power tool based on the determined load state of the motor further comprises differentiating is between a load state of a purely drilling mode of the hammer drill and a load state of a drilling and impacting mode of the hammer drill (Paragraph [0036], ll. 4 – 8 describes hammer drill 1 capable of performing a chipping operation, a drilling operation, and a crushing operation wherein the examiner deems the drilling operation is performed in a purely drilling mode.  While paragraph [0038], ll. 18 – 25 describes mode setting dial 13 capable of switching an operation mode between a striking mode and a rotation striking mode, paragraph [0021] describes the switching mechanism has a plurality of modes including at least a striking mode and a rotation striking mode wherein the examiner deems the plurality of modes include the purely drilling mode described in paragraph [0036], ll. 4 – 8.  Figure 4 and paragraphs [0044] – [0046] describes a flowchart showing an example of a control of hammer drill 1 depending on whether hammer drill 1 is in a striking/hammer mode or a rotation striking/hammer drill mode and further describes in paragraph [0046] when hammer drill 1 is set to the rotation striking/hammer drill mode, controller 106 comparing motor current I with current threshold value ID1 wherein if motor current I is greater than current threshold value ID1, hammer drill 1 is in an actual load state of the rotation striking/hammer drill mode.  Figure 3 and paragraphs [0041] – [0043] describes a flowchart showing an example of control of hammer drill 1 when hammer drill 1 is not in a striking/hammer mode or a rotation striking/hammer drill mode wherein the examiner deems figure 3 and paragraphs [0041] – [0043] describes the purely drilling mode described in paragraph [0036], ll. 4 – 8.  Figure 3 and paragraphs [0041] – [0043] further describes when hammer drill 1 is set to the purely drilling mode, controller 106 comparing motor current I with current threshold value I1 wherein if motor current I is greater than current threshold value I1, hammer drill 1 is in an actual load state of the purely drilling mode.  Thus, controller 106 differentiates a load state of a purely drilling mode of the hammer drill from an idle state when the mode setting dial 13 is set to the purely drilling mode and motor current I is greater than current threshold value I1, and controller 106 differentiates a load state of a drilling and impacting mode of the hammer drill from an idle state when the mode setting dial 13 is set to the rotation striking/hammer drill mode and motor current I is greater than current threshold value ID1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the method for operating a hand-held power tool, as disclosed by Greisl, as modified by Marble, with the differentiating is between a purely drilling mode of the hammer drill and a drilling and impacting mode of the hammer drill, as taught by Yamada, with the motivation to curb unnecessary noise and vibration when the hand-held power tool is in an unloaded state ([0002]).

Regarding claim 21, Greisl, as modified by Marble, discloses the invention as recited in claim 16. 
Greisl further discloses the hand-held power tool is a chisel hammer (Paragraph [0020] of the Greisl translation describes that while fig. 1 shows machine tool 1 as a battery-operated screwdriver, machine tool 1 can also be a hammer drill or the like wherein the examiner deems a hammer drill or the like equivalent to a chisel hammer).
Greisl, as modified by Marble, does not explicitly disclose the differentiating is between an idle mode of the chisel hammer and an impacting mode of the chisel hammer.
However, Yamada discloses the differentiating is between an idle mode of the chisel hammer and an impacting mode of the chisel hammer (Paragraphs [0044] – [0045] describes an example of controller 106 executing a control when the operation mode is specifically in hammer mode wherein the controller 106 compares the motor current I with a current threshold value IH1 to determine whether hammer drill 1 is in idle mode or not in an actual load state, or hammer drill 1 is in impacting mode or in an actual load state, to set the rotation speed of motor 3).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the method for operating a hand-held power tool, as disclosed by Greisl, as modified by Marble, with the differentiating is between an idle mode of the chisel hammer and an impacting mode of the chisel hammer, as taught by Yamada, with the motivation to curb unnecessary noise and vibration when the hand-held power tool is in an unloaded state ([0002]).

Regarding claim 22, Greisl, as modified by Marble, discloses the invention as recited in claim 16. 
Greisl, as modified by Marble, does not explicitly disclose the step of setting the hand-held power tool in dependence on the determined load state.
However, Yamada discloses the step of setting the hand-held power tool (1, fig. 1) in dependence on the determined load state (Paragraph [0040] describes controller 106 using signals from Hall sensors S1 to S3 used to detect the magnetic field of motor 3 and from a current flowing to motor 3 via resistor Rs to execute a control on hammer drill 1.  Paragraphs [0041] – [0043] gives an example of controller 106 executing a control wherein controller 106 compares a current I with a threshold value I1 to determine whether or not motor 3 is in an actual load state wherein if motor 3 is not in an actual load state, the rotation speed of motor 3 is set to a slow idling rotation, and if motor 3 is in an actual load state, the rotation speed of motor 3 is set to a predetermined normal rotation speed.  The examiner deems the control device or controller 106 sets the hand-held power tool or hammer drill 1 in dependence on the determined load state of no actual load or an actual load to determine the rotation speed of the hand-held power tool or hammer drill 1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the method for operating a hand-held power tool, as disclosed by Greisl, as modified by Marble, with the step of setting the hand-held power tool in dependence on the determined load state, as taught by Yamada, with the motivation to curb unnecessary noise and vibration when the hand-held power tool is in an unloaded state ([0002]).

Regarding claim 23, Greisl, as modified by Marble, as further modified by Yamada, discloses the invention as recited in claim 23. 
Greisl, as modified by Marble, does not explicitly disclose the setting the hand-held power tool in dependence on the determined load state comprises changing of a speed of the motor in dependence on the determined load state.
However, Yamada discloses the setting the hand-held power tool in dependence on the determined load state comprises changing of a speed of the motor in dependence on the determined load state (Paragraph [0040] describes controller 106 using signals from Hall sensors S1 to S3 used to detect the magnetic field of motor 3 and from a current flowing to motor 3 via resistor Rs to execute a control on hammer drill 1.  Paragraphs [0041] – [0043] gives an example of controller 106 executing a control wherein controller 106 compares a current I with a threshold value I1 to determine whether or not motor 3 is in an actual load state wherein if motor 3 is not in an actual load state, the rotation speed of motor 3 is set to a slow idling rotation, and if motor 3 is in an actual load state, the rotation speed of motor 3 is set to a predetermined normal rotation speed.  The examiner deems the control device or controller 106 sets the hand-held power tool or hammer drill 1 in dependence on the determined load state of no actual load or an actual load to determine the rotation speed of the hand-held power tool or hammer drill 1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the method for operating a hand-held power tool, as disclosed by Greisl, as modified by Marble, with the setting the hand-held power tool in dependence on the determined load state comprises changing of a speed of the motor in dependence on the determined load state, as taught by Yamada, with the motivation to curb unnecessary noise and vibration when the hand-held power tool is in an unloaded state ([0002]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G SHUTTY whose telephone number is 571-272-3626. The examiner can normally be reached 7:30 am - 5:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THANH TRUONG can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID G SHUTTY/Examiner, Art Unit 3731                                                                                                                                                                                                        11 January 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731